Citation Nr: 1215236	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-35 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder.

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran has active military service from June 1987 to June 1992, to include service in the Southwest Asia Theater of Operations from January 11, 1992, to April 8, 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating determination of the Waco, Texas, Regional Office (RO).  In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

The Board previously remanded this matter in April 2010 and August 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO notified the Veteran of the October 2002 rating action, denying the original service connection claim for an acquired psychiatric disorder and of his appellate rights; however, appellate review was not perfected and no new and material evidence was received by VA within one year of this determination.  

2.  Resolving all reasonable doubt in the Veteran's favor, his currently diagnosed PTSD, as well as anxiety and depression, had its onset in service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the October 2002 rating decision, denying service connection claim for an acquired psychiatric disorder, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  PTSD, anxiety and depression were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011); 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the service connection claim for an acquired psychiatric disorder, representing a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

	New and Material Evidence

The Board notes that the RO declined to reopen the Veteran's acquired psychiatric disorder service connection claim, in the May 2007 rating action.  Thus, the preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

The RO denied the Veteran's initial service connection claim for an acquired psychiatric disorder (then characterized as anxiety and depression), in October 2002.  At the time, the evidence of record contained service and post-service treatment records, an August 2002 VA examination report and statements from the Veteran.  However, the RO concluded that the evidence failed to demonstrate that the condition was related to military service.  The Veteran was notified of this determination, filed a timely notice of disagreement and an April 2004 Statement of the Case was issued.  Nonetheless, the Veteran did not perfect timely appellate review of this determination nor was any new and material evidence pertinent to the claim received by VA within one-year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

The October 2002 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record since the aforementioned October 2002 rating decision, to include additional post-service treatment records and statements/testimony from the Veteran.  Significantly, a March 2005 VA psychiatric treatment record, at least arguably, reflects the opinion of a VA medical professional that the Veteran's acquired psychiatric disorder is related, at least in part, to military service.  Thus the claim is reopened because the new evidence of record relates to an unestablished fact necessary to substantiate the previously denied claim.  See 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

	Service Connection Claim

The Veteran presently seeks service connection for an acquired psychiatric disorder.  Specifically, the Veteran maintains that his current psychiatric symptoms are related to the dangers associated with his in-service duties as a Munitions Specialist, being physically assaulted upon attempting enter a secure military facility, to include having fellow service members aim a gun at his head, and his service in the Southwest Asia Theater of Operations, to include a general fear of hostile enemy activity and being subject to enemy attack.  

As an initial matter, the Board acknowledges that an April 2010 Board decision denied the Veteran's service connection claim for posttraumatic stress disorder (PTSD); however, the competent medical evidence of record reflects the inability of qualified medical professionals to distinguish the symptoms associated with the Veteran's diagnosed anxiety, depression and PTSD.  Given the foregoing and the determination above to reopen the service connection claim for an acquired psychiatric disorder, the Board finds that the present service connection claim for an acquired psychiatric disorder properly includes respectively diagnosed anxiety disorder, depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Thus, the present de novo adjudication of the Veteran's service connection claim for an acquired psychiatric disorder will appropriately include consideration of diagnosed PTSD.  

Additionally, while the analysis to follow will not address the Veteran's claim, pursuant to 38 C.F.R. § 3.304(f)(5), the Board has unquestionably considered the Veteran's competent and highly credible account of in-service personal assault in reviewing his claim.  However, analysis of the claim on this basis is unnecessary because the Veteran has provided numerous other service-related stressors, to include as related to service in the Southwest Asia Theater of Operations, which also provide a basis to grant the claim.  The Board emphasizes that, although the analysis to follow is not based on his competent and highly credible account of in-service physical/personal assault, in no way does this reflect any intent to discount the Veteran's highly credible statements and January 2012 testimony on these matters; however, the claim may be granted on another independent basis and need not specifically address the claim on a physical/personal assault theory of entitlement.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation, indicates 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, service department records confirm the Veteran's service in the Southwest Asia Theater of Operations from January 11, 1992, to April 8, 1992, his military occupational specialty (MOS) of Munitions Systems Specialist and his secret security clearance level.  Although his service personnel records are unavailable and, in a May 2007 memorandum, the RO made a formal finding that there was insufficient evidence to verify his claimed stressors with the United States Army and Joint Services Records Research Center (JSSRC), the Veteran provides an account of experiencing fear of hostile military activity, to include as related to threatened death or serious injury, which is generally consistent with the circumstances, places and times of his tour of duty in the Southwest Asia Theater of Operations.  Thus, given his MOS, unit assignments and locations, the Board finds that the Veteran likely experienced events/circumstances that presented actual or threatened death/serious injury.  What is more the Veteran's account of these experiences has remained generally consistent and there is no clear and convincing evidence counter to his account of in-service experiences.  The Veteran's account of in-service stressor(s) is therefore credible, and given the other evidence of record, the Board finds that his claimed in-service stressor has been confirmed.  See 38 C.F.R. § 3.304(f)(3).  

Therefore, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between this confirmed stressor and any current diagnosis of PTSD.  

A May 2003 VA psychiatric evaluation documents the Veteran's account of psychiatric symptoms associated with his military service, to include fearing for his life, personal safety and being subject to enemy attack(s), while in the Southwest Asia Theater of Operations.  Based on his account of symptomatology, current examination findings and relevant medical evidence, the VA psychologist noted the Veteran's diagnosis of PTSD.  

Additionally, VA psychiatric treatment records, dated in August 2003 and March 2005, reflect the Veteran's report of service related stressors, to include fears related to working in aircraft ordinances and of hostile attacks, as well as his diagnosis of PTSD by VA psychologists.  These regular VA psychiatric treatment records reasonably convey that, based on the his account of in-service stressors, relevant medical evidence, current examination findings and regular treatment of the condition, VA psychologists are of the opinion that the Veteran's diagnosis of PTSD is related to military service, to include his claimed stressors.  

	Merits

As an initial matter, the Board finds the Veteran's account of in- and post-service psychiatric symptomatology to be competent and credible.  Indeed, to the extent the Veteran statements merely provide an account of symptoms within his personal observation he is competent to detail such matters.  See Jandreau, 492 F.3d at 1377.  Although his service treatment records are negative for any in-service psychiatric symptoms and/or treatment, the Veteran has provided a consistent account of psychiatric symptoms and, as previously noted, his claimed in-service stressors have been sufficiently confirmed, pursuant to 38 C.F.R. § 3.304(f)(3).  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the most probative medical evidence of record addressing the determinative matter at hand weighs in favor of the claim.  Specifically, respective VA psychologist documented the Veteran's diagnosis of PTSD, in May 2003, August 2003 and March 2005.  Additionally, the aforementioned records reflect that the provided diagnosis was based on the Veteran's account of in-service stressors, current examination findings and relevant medical evidence.  While not explicitly stated, the Board concludes that the respective VA psychologists sufficiently convey that the Veteran's diagnosed PTSD is, at least in part, due to his confirmed in-service stressor(s).  Moreover, the provided medical diagnoses and opinions are highly probative, given each reflects the VA psychologists consideration of (I) the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Moreover, these records are generally consistent with all other medical evidence of record, to include a March 2008 VA psychiatric treatment record.  Accordingly, the Board finds the most probative medical evidence of record to weigh in favor of the Veteran's claim.  

In sum, the Veteran's claimed in-service stressor has been sufficiently corroborated and he has been diagnosed with PTSD on multiple occasions.  Additionally, the most probative medical evidence of record sufficiently relates diagnosed PTSD to the Veteran's military service, to include his confirmed stressor.  Thus, resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for PTSD have been met and the claim is granted.  

As an aside, though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  Thus, though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  As such, because the lay and medical evidence reflects that the Veteran has psychiatric symptoms that have been diagnosed as PTSD and related to service, the Board finds that service connection is warranted for this disability.  Finally because the competent and credible evidence, medical and lay, shows that the Veteran's anxiety and depression have been present since service, service connection is also warranted for these conditions.


ORDER

The service connection claim for an acquired psychiatric disorder is reopened; to this extent, the claim is granted.

Service connection for PTSD with anxiety and depression is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


